Wilson Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between tbe attorneys for tbe respective parties hereto, as follows:
1. Tbe American Selling Price, as that term is defined in Section 402(g) of tbe Tariff Act of 1930, as amended, of tbe merchandise involved in tbe appeal enumerated above, for the period herein stated, was as follows:
Item Year American Selling Price
Pas Acid_ 1954-1958, inclusive_ $3.40 per lb. less 1% net packed.
2. Said appeal is limited to tbe merchandise above described and is abandoned as to all other merchandise, if any, and is hereby submitted for decision.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise herein involved, and that such value for the merchandise covered by the appeal herein at the time of exportation heretofore indicated was as hereinabove set forth in the stipulation of submission.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is dismissed.
Judgment will be rendered accordingly.